                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JOHN DOE MC-15,

              Plaintiff,                                   No. 20-10631

v.                                                         Hon. Nancy G. Edmunds

THE UNIVERSITY OF MICHIGAN
and THE REGENTS OF THE
UNIVERSITY OF MICHIGAN,

           Defendants.
_______________________________________/

              ORDER DISMISSING PLAINTIFF’S STATE LAW CLAIMS

       Plaintiff John Doe MC-15’s complaint against Defendants, The University of

Michigan and The Regents of the University of Michigan, brings eighteen various

federal and state law claims. More specifically, Counts I-IV allege violations of Title IX

of the Education Amendments Act of 1972 and 42 U.S.C. § 1983, while Counts V-

XVIII allege violations of Michigan’s Elliott-Larsen Civil Rights Act and the Michigan

Constitution and also bring a number of common law claims.

       Since the parties in this matter are nondiverse, this Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims so as to avoid jury confusion.

See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693, 716 (1973);

Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994). Therefore,

pursuant to § 1367(c), Plaintiff's state law claims, including all of the claims alleged in

Counts V-XVIII of the complaint, are hereby DISMISSED WITHOUT PREJUDICE.

The Court will retain jurisdiction over Plaintiff’s federal claims only.
      SO ORDERED.

                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge

Dated: March 18, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of
record on March 18, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
